DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, applicants argue Tietsworth and valve 34.  The examiner would like to point out that valve 34 is not being relied upon but only the flowmeter structure itself and corresponding control logic used to determine flow rate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 5-10, 12-14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietsworth (6,609,431) in view of Tentler et al. (5,033,644), further in view of Lee (KR 101357618).

With respect to claim 5, Tentler et al. teaches a method of operating a frozen beverage machine (10), comprising: determining (a ratio of syrup and water, based on an entered amount via the keyboard, Col. 13 line 63 to Col. 14 line 19) an amount of a first fluid (syrup) to be dispensed; opening a first valve (30) of a flow control unit (seen in Fig. 7, 30 and 31) of the frozen beverage machine (10) to allow flow of the first fluid (syrup) therethrough toward a dispenser (50) of the frozen beverage machine (10) and stopping the flow of first fluid (syrup) through the first valve (30) when the accumulated flow of the first fluid (syrup) is equal to or greater than the amount of first fluid (syrup) to be dispensed (Col. 12 lines 54-62).
Tentler et al. remains is silent regarding measuring a pressure drop of the first fluid across the first valve and a temperature of the first fluid at the first valve at one or more preselected intervals; calculating an amount of flow of the first fluid through the first valve at each of the one or more preselected intervals; summing the calculated amounts of flow of the first fluid through the first valve to determine an accumulated flow of the first fluid.
Tietsworth et al. measuring (via 24, 26) a pressure drop (Col. 5 lines 43-46) of a first fluid (syrup) across an office (22) and a temperature (via 30) of the first fluid (syrup) at the orifice (22) at one or more preselected intervals (Col. 7 lines 28-35); calculating an amount of flow (i.e. a flow rate over a 20 millisecond time period, Col. 7 lines 60-66) of the first fluid (syrup) through the orifice (22) at each of the one or more preselected intervals (for example 20 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Tentler et al. by replacing the flow meter and control logic of Tentler et al. with the flow meter and corresponding control logic of Tietsworth et al. because such a modification provides a more accurate flow meter for measuring a flow rate, Col. 2 lines 1-7, thereby improving the quality of the dispensed beverage of Tentler.
Tietsworth in view of Tentler et al. remains silent regarding measuring a pressure drop of the first fluid across the first valve and a temperature of the first fluid at the first valve.
Lee teaches a similar flow rate measuring system that measures a pressure drop of a fluid across a valve and a temperature of a fluid at the valve (as Abstract).
Because both Tentler and Lee teach control logic for determining flow rate, it would have been obvious to further modify Tentler et al. to substitute the control logic of Tentler with the control logic of Lee to achieve the predictable result of measuring flow rate.  Futher, such a modification aids in reducing the weight and size of the measuring device, thereby improving the overall configuration of Tietsworth. 

With respect to claim 6, Tentler et al. as modified teaches the method further comprising: determining an amount of a second fluid (water) to be dispensed (based on the entered amount via a keyboard of Tentler et al.); opening a second valve (31 of Tentler et al.) of the flow control unit (Fig 7) to allow flow of the second fluid (water) therethrough toward the dispenser (50 of Tentler et al.); measuring (via the flow meter of Lee) a pressure drop of the second  valve (31 of Tentler et al.) and a temperature of the second fluid (via the temperature sensor of Lee) at the second valve (31) at one or more preselected intervals (the 20 millisecond time period, Col. 7 lines 60-66 of Tietsworth et al.); calculating (Col. 7 lines 60-66 of Tietsworth as modified by Lee) an amount of flow of the second fluid (water) through the second valve (31) at each of the one or more preselected intervals (20 milliseconds); summing the calculated amounts of flow of the second fluid (water) through the second valve (31 of Tentler) to determine an accumulated flow of the second fluid (water, so to determine a ratio); and stopping (via closing of the valve) the flow of second fluid (water) through the second valve (31 of Tentler) when the accumulated flow of the second fluid (water) is equal to or greater than the amount of second fluid (water) to be dispense (based on the set ratio).

With respect to claim 7, Tentler et al. as modified teaches the method further comprising opening the second valve (31 of Tentler) after stopping the flow of the first fluid (syrup) through the first valve (30 of Tentler, depending on the determined ratio based on the determined amount of first and second fluids, as calculated).

With respect to claim 8, Tentler et al. as modified teaches the method further comprising: selecting a total dispense amount of a beverage (based on a size of a selected soft drink beverage, Col. 7 lines 4-24) comprising the first fluid (syrup) and the second fluid (water); determining a desired mix ratio (i.e. a prescribed mixing ratio, Col. 4 lines 30-42 of Tentler) of the first fluid to the second fluid (i.e. a syrup /water ratio) in the beverage (soda); and determining (Col. 4 lines 30-56 of Tentler et al.) the amount of first fluid (syrup) to be dispensed and the amount of second 

With respect to claim 9, Tentler et al. as modified teaches the method wherein the mix ratio is determined by a selected degrees Brix of the beverage (Col. 1 lines 34-37 of Tentler).

With respect to claim 10, Tentler et al. as modified teaches the method further comprising entering (Col. 13 lines 10-21, via a user) the selected degrees Brix of the beverage (i.e. mixing ratio for that specific beverage) at a user interface (110/120 of Tentler) operably connected to the first valve (30) and the second valve (31).

With respect to claim 12, Tentler et al. as modified teaches the method wherein the first fluid is syrup and the second fluid is water (as seen in Fig. 3 of Tentler et al.).

With respect to claim 13, Tentler et al. as modified teaches all that is claimed in the above rejection of claim 5 but remains silent regarding the one or more preselected intervals are 10 milliseconds.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the intervals from 20 milliseconds to 10 milliseconds, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The modification betters the method by providing more data to ensure a correct mixing ratio during dispensing. 

With respect to claim 14, Tentler et al. teaches a flow control unit (Fig. 3) for a beverage machine (10), comprising: a housing (as seen in Fig. 7) having a fluid outlet (at 50); a first valve (30) disposed in the housing (seen in Fig .7) and configured to selectably allow a first fluid (syrup) therethrough toward the fluid outlet (at 50); a second valve (31) disposed in the housing (as seen in Fig. 7) and configured to selectably allow a second fluid (water) therethrough toward the fluid outlet (at 50); wherein the first valve (30) and the second valve (31) are selectably operable to deliver a preselected amount (based on a prescribed ratio and a selected beverage size) of the first fluid (syrup) and the second fluid (water) through the fluid outlet (50).
Tentler et al. remains silent regarding an actual delivered amount of the first fluid is determined by a summation of first fluid amounts calculated at one or more selected intervals based on a pressure drop of the first fluid across the fluid outlet and a temperature of the first fluid measured at the one or more selected intervals wherein the pressure drop of the first fluid across the fluid outlet is calculated with a first pressure transducer disposed at the first valve configured to measure a first fluid pressure at the first valve and a second pressure transducer downstream of the first valve and a first temperature sensor configured to measure the temperature of the first fluid at the first valve, and wherein the pressure drop of the second fluid across the fluid outlet is calculated with a third pressure transducer disposed at the second valve configured to measure a second fluid pressure at the second valve and a fourth pressure transducer downstream of the second valve and a second temperature sensor configured to measure the temperature of the second fluid at the second valve..
Tietsworth et al. measuring (via 24, 26) a pressure drop (Col. 5 lines 43-46) of a first fluid (syrup) and a temperature (via 30) of the first fluid (syrup) across an orifice (22) at one or 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Tentler et al. by replacing the flow meters and control logic of Tentler et al. with the flow meters and corresponding control logic of Tietsworth et al. because such a modification provides a more accurate flow meter for measuring a flow rate, Col. 2 lines 1-7, thereby bettering the quality of the dispensed beverage of Tentler et al..
Tentler et al. as modified remains silent regarding the pressure drop of the first fluid across the fluid outlet is calculated with a first pressure transducer disposed at the first valve configured to measure a first fluid pressure at the first valve and a second pressure transducer downstream of the first valve and a first temperature sensor configured to measure the temperature of the first fluid at the first valve, and wherein the pressure drop of the second fluid across the fluid outlet is calculated with a third pressure transducer disposed at the second valve configured to measure a second fluid pressure at the second valve and a fourth pressure transducer downstream of the second valve and a second temperature sensor configured to measure the temperature of the second fluid at the second valve.
Lee teaches a similar flow rate measuring system that measures a pressure drop of a fluid across a valve and a temperature of a fluid at the valve (as Abstract) using a first pressure transducer (i.e. a front sensor) disposed at a valve configured to measure a pressure at the valve [0037] and a second pressure transducer downstream [0037] of the valve (i.e. a rear sensor) and a temperature sensor (130) configured to measure the temperature of the fluid at the valve [0038].

The combination of Tentler, Tietsworth and Lee remains silent regarding the pressure drop of the second fluid across the fluid outlet is calculated with a third pressure transducer disposed at the second valve configured to measure a second fluid pressure at the second valve and a fourth pressure transducer downstream of the second valve and a second temperature sensor configured to measure the temperature of the second fluid at the second valve.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the sensor arraignment of Lee to also being applied for the second valve of Tentler et al., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

With respect to claim 16, Tentler et al. teaches the flow control unit (Fig. 3) wherein an actual delivered amount of the second fluid (water) is determined by a summation of second fluid amounts (water volume delivered) calculated at the one or more selected intervals (Col. 7 lines 28-35 of Tietsworth et al.) based on a pressure drop of the second fluid (as sensed by a second pressure sensor as taught by Lee) across the fluid outlet (as modified) and a temperature of the second fluid measured (via the sensor of Lee as modified to include a second temperature sensor) at the one or more selected intervals.

With respect to claim 19, Tentler et al. teaches the flow control unit (Fig. 3) wherein the one or more selected intervals is one or more intervals of between 1 millisecond and 20 milliseconds (Col. 7 lines 28-35 of Tietsworth et al).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietsworth (6,609,431) in view of Tentler et al. (5,033,644) and in view of Lee (KR 101357618), as applied to claim 8, further in view of Boyer (WO 2008/082394 A1).

With respect to claim 11, Tentler et al. as modified teaches the method further comprising: mixing (via a mixing chamber 50 of Tentler et al.) the first fluid (syrup) and the second fluid (water) after dispensing the first fluid (syrup) from the first valve (30) and the second fluid (water) from the second valve (31); but remains silent regarding at least partially freezing the mixed first fluid and second fluid at a freezing cylinder.
Boyer teaches a similar method that includes a mixing step that includes freezing the mixed first fluid (syrup) and second fluid (water) at a freezing cylinder (86).
It would have been obvious to modify the method of Tentler to include the freezing steps and structure as taught by Boyer because Boyer teaches such a modification provides a chilling characteristic to the beverage, thereby improving the method of Tentler by providing a frozen beverage to a user while maintaining the desired mixing ratio [0007].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853